          Case 3:14-cv-05266-VC Document 295 Filed 11/26/18 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  KAREN SOLBERG, ET AL.,                              Case No. 14-cv-05266-VC
                 Plaintiffs,
                                                      ORDER GRANTING IN PART
           v.                                         MOTION TO REOPEN DISCOVERY
                                                      AND DENYING MOTION TO
  VICTIM SERVICES, INC. D/B/A                         DISMISS UNDER RULE 12(B)(7)
  CORRECTIVESOLUTIONS, et al.,
                                                      Re: Dkt. Nos. 235, 238
                 Defendants.


       The plaintiffs’ motion to reopen discovery is granted for the limited purpose of allowing

the plaintiffs to complete their discovery of third-party Global Payment Check Services, Inc. The

motion is otherwise denied without prejudice. If, after reading the defendants’ Answer, the

plaintiffs identify concrete information that they could not previously have discovered with

reasonable diligence, they may file a new motion to reopen discovery.

       For the reasons stated on the record, the defendants’ motion to dismiss under Federal

Rule of Civil Procedure 12(b)(7) or, in the alternative, to require joinder, is denied.

       IT IS SO ORDERED.

Dated: November 26, 2018
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
